Citation Nr: 1735927	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  09-22 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to an initial compensable evaluation for arthritis of the left thumb and the left ring finger.

2. Entitlement to an initial compensable evaluation for arthritis of the right great toe status post cheilectomy prior to November 18, 2011, and in excess of 10 percent beginning on February 1, 2012.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Dean, Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to August 2002.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Veteran's claims file is now in the jurisdiction of the RO in San Diego, California.

The issues were last before the Board in October 2015, when they were remanded for further development.  The Board also decided claims for higher ratings for right and left knee arthritis, and remanded claims for service connection for tinnitus and a bilateral foot disability, and for entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

In a March 2017 rating decision, the Appeals Management Center (AMC) granted service connection for tinnitus and bilateral pes planus, as well as entitlement to TDIU.  As these awards represent a complete grant of the benefits sought, they are no longer on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered regarding the issues on appeal.

In October 2015, the Board remanded these matters for extraschedular consideration, specifically for referral to the Under Secretary for Benefits or the Director of Compensation Services.  There is a June 2016 memo from the AMO in the file regarding extra-schedular ratings and the subsequent supplemental statement of the case referenced this directive but does not indicate that such referral to the Director was accomplished.  The prior Board remand specifically directed referral to the Under Secretary for Benefits or the Director of Compensation Service  See Stegall v. West, 11 Vet. App. 268 (1998) (regarding legal necessity of compliance with previous Board directives).  Therefore, the Board finds that remand is necessary so these issues may be submitted to the Director of Compensation Service for extraschedular consideration.  38 C.F.R. § 3.321 (b) (2016).

Accordingly, the case is REMANDED for the following action:

1. The AOJ must refer the Veteran's claims to VA's Director of Compensation and Pension Services or the Undersecretary for Benefits for an opinion regarding entitlement to extraschedular ratings for his service-connected arthritis of the left thumb and the left ring finger and arthritis of the right great toe status post cheilectomy under the provisions of 38 C.F.R. § 3.321 (b)(1) throughout the period on appeal.  The Veteran's reports of pain and loss of strength must be considered and discussed in the opinion.

2. The AOJ should then review the record and readjudicate the claims on appeal.  If any of the issues remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




